Citation Nr: 0831550	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  04-43 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected right knee injury, status post reduction-
internal fixation of the proximal tibia.  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from January 1974 to March 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the above 
Department of Veterans' Affairs (VA) Regional Office (RO), 
which granted service connection for right knee injury, 
status post open reduction-internal fixation of the proximal 
tibia, and assigned a 10 percent rating, effective September 
20, 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In April 2006, the veteran's claims file was received at the 
Board for consideration of the issue on appeal.  However, a 
subsequent Board-wide inventory of claims files and thorough 
search of other VA facilities did not determine the location 
of the veteran's claims file.  As such, the claims file 
currently before the Board is a rebuilt one, and the Board 
finds that additional efforts must be made to rebuild the 
veteran's claims file and develop the veteran's claim.  
Attempts to rebuild the original claims file in accordance 
with proper procedure should be documented by the RO in 
narrative form and associated with the claims file.

The following evidence appears to have been considered by the 
RO in adjudicating the veteran's claim, but is not currently 
in the claims file: VA treatment records and VA examination 
reports dated in July 2004 and February 2005.  

It is not clear if the veteran's service treatment records 
were associated with the claims file or considered in 
adjudicating his claim.  Regardless, on remand, the AMC/RO 
will be requested to contact the National Personnel Records 
Center (NPRC) and request any copies it may have in its 
possession.  The Board notes there may be other evidence that 
was considered in adjudicating this claim but is not 
identified in the record as it stands.  The veteran should be 
given an opportunity to identify, obtain, and/or submit any 
pertinent evidence in support of his claim.  

In addition, the Board finds that, when the above development 
has been conducted and any relevant information and evidence 
has been obtained, the veteran should be scheduled for a VA 
orthopedic examination to obtain the current level of 
severity of his service-connected right knee disability.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
as required by 38 U.S.C.A. § 5103a, 
38 C.F.R. § 3.159, and all subsequent 
interpretive authority.  See Vasquez-
Flores v. Peake, 22 Vet. App. 37 (2008), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The AMC/RO must take all procedurally 
appropriate actions to rebuild the 
original claims folder in accordance M21-
1, Part II and III.  Actions should 
include, but not be limited to, 
undertaking appropriate action to request 
any service treatment records and other 
missing service records by contacting the 
National Personnel Records Center, or any 
other appropriate agency, to request 
copies of service medical records.  All 
requests and records received must be 
associated with the claims file.  Any 
unsuccessful attempts to obtain records 
must be adequately documented in the 
claims file.  

3.  All VA procedural documentation 
regarding any claims filed by the veteran 
should be located, reproduced and 
associated with the claims file.  This 
includes, but is not limited to, claims 
filed, statements of the case, rating 
decisions, notices of disagreement, 
substantive appeals, all correspondence 
and statements from all parties, 
supplemental statements of the case, etc.  

4.  The AMC/RO should specifically request 
the assistance of the veteran in obtaining 
any relevant medical records or other 
documents pertaining to the claim that the 
veteran may have in his possession or of 
which he is aware. 

a.	The veteran should also be advised 
that he may submit or identify any 
evidence which might be relevant 
to assist him in establishing his 
claim, to include copies of 
service treatment records, post 
service medical opinions or 
records, lay statements, original 
rating decision(s), and notice 
letter(s) to the veteran of those 
decision(s).  

b.	The veteran must be requested to 
sign and submit appropriate 
consent forms to release any 
private medical records to VA.  
Any records identified and not 
already of record must be obtained 
and associated with the claims 
file.

5.  After all requested development has 
been conducted, the veteran should be 
scheduled for a VA orthopedic examination 
to determine the current level of right 
knee impairment.  All indicated tests and 
studies should be conducted, and all 
findings described in detail.  The claims 
file must be provided to the examiner for 
review in conjunction with the 
examination.

6.  Thereafter, the issue on appeal should 
be readjudicated.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




